DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, in respective lines 1-2, recites, “second encoder”, which is unclear because there is no antecedent basis to a “first encoder”. It is unclear if Claim 10 requires a “first encoder” or only a “second encoder” without a “first” encoder. Claim 10 is examined in light of the specification as dependent upon Claim 9.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deegan (US 2012/0312114), in view of Lu et al. (CN 205675198), and Weber et al. (US 9,239,100).
Regarding claim 1, Deegan discloses a series elastic actuator (fig. 2), comprising: a first body (214a); 5a motor (202a); a pulley (216a) configured to be rotated about a first rotation axis (axis of 216a) when the motor output is rotated, the pulley (216a) having a seat portion (the scope of the phrase “seat portion” includes the outer cylindrical circumference of 216a) forming an arc (fig. 2) around the first rotation axis (axis of 216a); a second body (224a) configured to be rotatable about the first rotation axis (224a rotates about the axis of 216a); a belt (218a) having a center portion curved around (fig. 2) the seat portion (outer cylindrical surface of 216a), and a first extending 10portion (228) and a second extending portion (also 228) respectively extending in a straight line from each end of the center portion (fig. 2); a first adjuster (230) coupled to (fig. 3 most clearly shows the claimed arrangement) the first extending portion (228) so as to move with (para. 35) the first extending portion (228); a second adjuster (230) coupled to (fig. 3) the second extending portion (also 228) so as to move with (para. 35) the 15second extending portion (also 228); a pre-pressed (the scope of the phrase “pre-pressed” includes the arrangement shown in figs. 2-4, where the spring 220a is positioned between bracket 224a and nut 230) first spring (220a) configured to elastically support (para. 35) the first adjuster (230) from the second body (224a) such that the belt is pulled (i.e., during motion of the system); and a second spring (also 220a) configured to elastically support (para. 35) the second adjuster (also 230) from the second body (224a) such that the belt is pulled (i.e., during motion of the system). 

    PNG
    media_image1.png
    699
    590
    media_image1.png
    Greyscale

Deegan does not disclose that the belt is a wire. 
Lu is in the related field of series elastic actuators and teaches a wire (106, 109); and further teaches a pulley (104) having a seat portion (1010) forming an arc (fig. 3) around a rotation axis (1011), where the wires (106,109) are fixed to the pulley (104) by a pin (102) inserted through hole (1013). 

    PNG
    media_image2.png
    866
    980
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace belt (218a) of Deegan with the cable (106, 109) of Lu, and subsequently replace the belt-pulley (216a) of Deegan with the cable-pulley (104) of Lu, for the expected advantage of operating without slippage.  
Deegan does not explicitly disclose that the motor comprises a stator and a rotor, the stator being fixed to the first body.
Weber teaches a motor (102) comprises a stator and rotor (col. 4, lines 45-60), the stator being a stationary part of motor 102 (col. 4, lines 51-52); and further teaches the use of a transmission assembly 104 which includes a harmonic drive (col. 5, lines 3-8) that is connected to the rotor and arranged as shown in fig. 1, and bearings (fig. 4) that reduce friction in the system (col. 5, lines 42-45). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Weber to improve upon the disclosure of Deegan by replacing Deegan’s motor and transmission with the structure/arrangement of motor 102, transmission 104, and bearings of Weber, for the expected benefit of providing torque and/or mechanical power (col. 4, lines 57-60) along with the known benefits of harmonic drives, for example, a more compact design, or excellent positioning accuracy and repeatability, and along with the known benefits of bearings, to include reduced friction. 
Regarding claim 2, the combination of Deegan, Lu, and Weber suggests the series elastic actuator of claim 1, wherein the first extending portion (Deegan: 228) and the second extending portion (Deegan: also 228) are parallel to each other (Deegan: fig. 3).  
Regarding claim 3, the combination of Deegan, Lu, and Weber suggests the series elastic actuator of claim 1, wherein the pulley (Lu: 104) comprises a fixing groove (Lu: fig. 3 shows groove in the area of 1013) recessed toward the first rotation axis (Lu: 1011) on the seat portion (Lu: 1010), the wire (Lu: 106, 109) has a fixing portion inserted into the fixing groove at a center of the center portion (Lu: fig. 3), and the series elastic actuator comprises a fixing pin (Lu: 102) fastened to the pulley (Lu: 104) at the fixing groove (Lu: 1013) in close contact with the fixing portion such that the fixing portion is fixed in the fixing groove (Lu: fig. 3).  
Regarding claim 7, the combination of Deegan, Lu, and Weber suggests the series elastic actuator of claim 1, further comprising a harmonic gearing (Weber: 104), wherein the harmonic gearing (Weber: 104) is a reducer (Weber: col. 5, lines 3-6) connecting the rotor (Weber: 102) and the pulley (Lu: 104), and the harmonic gearing (Weber: 104) has the first rotation axis as a central axis (Weber: figs. 1-4).  
Regarding claim 8, the combination of Deegan, Lu, and Weber suggests the first body (Deegan: 214a) comprises a first housing (Weber: motor housing of 102, positioned in the “upper” side of Deegan’s fig. 2 as combined) configured to accommodate the motor (Weber: 102), the second body (Deegan: 224a) comprises: a first outer case (Weber: 106, positioned in the “upper” side of Deegan’s fig. 2 as combined) positioned at any one side of the first housing (Weber: 102, configured in the arrangement of Weber’s fig. 1), at an opposite side to the pulley (Lu: 104, positioned in the “upper” side of Deegan’s fig. 2 as combined) with respect to the first housing (Weber: 102); and a second outer case (Weber: 106, positioned in the “lower” side of Deegan’s fig. 2 as combined) positioned at an opposite side (as suggested by the combination) to the first outer case (Weber: 106) with respect to the pulley (Lu: 104), the second outer case (Weber: 106, positioned in the “lower” side of Deegan’s fig. 2 as combined) being fixedly coupled (Deegan: fig. 2) to the first outer case (Weber: 106); a first bearing (Weber: 404) coupled between the first housing (Weber: 102) and the first outer case (Weber: 106); and a second bearing (Weber: 108) coupled between the pulley (Lu: 104) and the second outer case (Weber: second 106, as combined).  
Regarding claim 9, the combination of Deegan, Lu, and Weber suggests the series elastic actuator of claim 8, further comprising a first encoder (Deegan: para. 14), wherein the first encoder is fixed (Deegan: by para. 14, motors may use an encoder attached to the motor shaft) to the first housing (Weber: 102) and configured to sense rotation of the rotor (motors may use a position sensor attached to the motor shaft to provide feedback signal, para. 14).  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658